—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 15, 1999, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Defendant, while incarcerated, entered a knowing, voluntary and intelligent plea of guilty to attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to an indeterminate prison term of IV2 to 3 years. His sentence is in accordance with the relevant statutory requirements and not harsh and excessive. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.